Citation Nr: 1738514	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral spondylosis and degenerative disc disease of the lumbar spine, lumbar muscle and left paracentral disc at L3-L4, previously rated as lumbosacral spondylosis and degenerative disc disease of the lumbar spine, claimed as lower back, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for degenerative disc disease of cervical spine, cervical myositis and cervical muscle spasm, previously rated as cervical condition, claimed as back condition, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right shoulder impingement syndrome with rotator cuff tendonitis, claimed as right shoulder, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right knee patellofemoral pain syndrome, claimed as right knee, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for allergic conjunctivitis, claimed as eye condition, currently evaluated as 0 percent disabling.

6.  Entitlement to an increased evaluation for hearing loss, currently evaluated as 0 percent disabling.

7.  Entitlement to service connection for gastroesophageal reflux disease, claimed as acid reflux.

8.  Entitlement to service connection for loss of vision, secondary to allergic conjunctivitis, to include incipient senile cataract, claimed as eye condition, and refractive error, claimed as eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1979 until November 1982, January 1991 until June 1991, February 2003 until June 2003, and August 2006 until November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of the Veteran's entitlement to an increased evaluation for his lumbar and cervical spine, right shoulder, right knee, allergic conjunctivitis and hearing loss conditions and his entitlement to service connection for gastroesophageal reflux disease (GERD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is in favor of a finding that the Veteran has a loss of vision which results, in part, from his service-connected allergic conjunctivitis.    


CONCLUSION OF LAW

The criteria for service connection for loss of vision have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION  

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that, in relation to the Veteran's claim of entitlement to service connection for loss of vision, there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  For that reason, and also because the Board is granting that claim/issue in full and remanding all others, further discussion of VA's duties to notify and assist is not necessary.

Service Connection for Loss of Vision

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran's service treatment records (STRs) reflect that, during a periodic examination in August 1989, it was noted that the Veteran had some vision-related defect.  More recent notes in his STRs reflect that he wore corrective lenses.  In July 2008, the Veteran was afforded a VA examination for his claimed eye conditions.  He was diagnosed with refractive error (hypermetropia, astigmatism, presbyopia), allergic conjunctivitis and bilateral incipient senile cataracts.  With regard to the etiology of those conditions, the examiner stated that the "loss of vision is caused by or a result of his refractive error and his symptoms by the allergic conjunctivitis that the patient refer started during his military service."

The Veteran was afforded another VA examination for his eye conditions in February 2011, which appears to have yielded the same findings, in that regard.  In other words, the examiner opined twice that, in essence, the Veteran's loss of vision was caused by, among other things, his service-connected allergic conjunctivitis.  The Board finds this opinion credible and persuasive, and as such, it also finds that the Veteran is entitled to service connection, on a secondary basis, for his loss of vision.


ORDER

Entitlement to service connection for loss of vision, secondary to allergic conjunctivitis, to include incipient senile cataract, claimed as eye condition, and refractive error, claimed as eye condition, is granted.


REMAND

After having carefully considered the matter, and for the following reasons, the Board finds that all other issues listed on the title page must be remanded for further development.

Spine, Right Shoulder and Right Knee Conditions
 
On May 12, 2016, the RO certified this appeal to the Board.  Following the most recent adjudication by the RO and certification of this appeal to the Board, additional evidence was obtained in the form of VA examinations.  Those examinations, which were conducted in January 2017, evaluated the Veteran's back, right shoulder and right knee conditions.  This evidence is directly related to the severity of the Veteran's service-connected back, right shoulder and right knee conditions on appeal, as it includes an updated assessment of his symptoms and complaints related to those conditions.  It was not previously associated with the Veteran's claims folder, has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. §§ 19.9, 20.1304 (2016).

As the newly submitted evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record, the appeal must be returned to the RO for readjudication.

The Board also notes that the Veteran has alleged, by and through his representative, as set forth in an August 2017 Informal Hearing Presentation (IHP), that his lumbar and cervical spine, right shoulder and right knee conditions have worsened since his last examination.  Accordingly, before the aforementioned readjudication by the RO, the Veteran should be afforded another examination for those conditions, and the findings should also be considered by the RO as evidence in the readjudication on remand.

Allergic Conjunctivitis

In the February 2011 VA examinations for the Veteran's eye conditions, the examiner stated that they could not determine the nature and extent of the Veteran's service-connected allergic conjunctivitis.  The examiner highly recommended that any second opinion be obtained from an allergist specialist.  The Board finds that an opinion from another examiner on the severity of the Veteran's allergic conjunctivitis would be helpful in the adjudication of the Veteran's claim for an increased evaluation for that condition.  Additionally, the Veteran has claimed, through his representative, in the August 2017 IHP, that his allergic conjunctivitis has worsened.  As such, a medical opinion addressing the current severity of the Veteran's allergic conjunctivitis should be obtained from an appropriately qualified examiner on remand.

Hearing Loss

The Veteran's most recent VA examination for his hearing loss was in July 2008, over nine years ago.  He contends, in the August 2017 IHP, that this condition has worsened since that examination.  Further, the record does not contain enough additional evidence to adequately evaluate the Veteran's hearing loss.  Thus, the Board finds that another VA examination for this condition should be obtained, prior to its adjudication of the issue of the Veteran's entitlement to an increased evaluation for hearing loss.

Service Connection for Gastroesophageal Reflux Disease (GERD)

The Veteran's VA treatment records indicate that he has experienced symptoms possibly attributable to GERD since, at the latest, shortly after his last period of active duty service.  Neither the Veteran's STRs nor his VA treatment records discuss the etiology of his GERD.  

The Veteran was afforded a VA examination for esophageal conditions in March 2016.  After an in-person examination of the Veteran and review of his claims file, the examiner determined that the Veteran has GERD, which was diagnosed in 2008, and which was less likely than not caused by or a result of a specific exposure event experienced by the Veteran during service in the Southwest Asia Theater of operations.  The examiner, however, did not opine on whether the Veteran's GERD was otherwise incurred during, caused or aggravated by his active duty service.  Such an opinion would be helpful in adjudicating this issue, and one should be obtained, and considered by the RO as part of readjudication of this issue, on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records, following proper VA procedures.

2.  Obtain any outstanding VA treatment notes and service treatment records and associate them with the claims file.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After completion of the development set forth in numbers 1 and 2 above, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected cervical and lumbar spine conditions.  All necessary tests should be conducted.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

(a)  The examiner should specifically determine the Veteran's range of motion (passive and active) of the cervical and lumbar spine, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, to include with repeated use or during flare-ups.

(b)  The examiner should also indicate: i) whether there exists ankylosis of the cervical and lumbar spine, and, if so, the extent of any ankylosis (e.g., what part(s) of the spine are affected), and whether the ankylosis is favorable or unfavorable; ii) the symptoms and severity of any associated objective neurological abnormalities; and iii) the frequency and duration of any doctor-prescribed bedrest (incapacitating episodes).

(c)  The examiner is also asked to describe the functional impact of the Veteran's cervical and lumbar spine disability on his occupational and daily functioning.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completion of the development set forth in numbers 1 and 2 above, the RO must arrange for the Veteran to undergo a VA examination with an appropriate medical professional to evaluate the current severity of the Veteran's service-connected right shoulder and right knee disabilities.  All indicated studies, including range of motion studies, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing, and compared with the right shoulder measurements.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

For both joints: 

(a)  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

(b)  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.

(c)  Then, after reviewing the Veteran's complaints and medical history, and a thorough interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the right shoulder during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results. 

d) With regard to right knee, elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.

5.  After completion of the development set forth in numbers 1 and 2 above, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his allergic conjunctivitis.  Preferably, the examination should be performed by an allergist, but any other appropriately qualified examiner will suffice.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  All indicated tests should be performed, and all clinical findings reported in detail.

The examiner must set out all necessary information regarding any of the Veteran's related symptoms, including any reflected in his visual fields and visual acuities.  Specifically, uncorrected and corrected central visual acuity for distance and near vision must be provided.  Measurement of the visual field should be made part of the examination report.  The examiner should discuss all relevant findings within the Veteran's service treatment records and VA treatment records and whether they indicate allergic conjunctivitis symptoms of greater severity than those demonstrated on examination.

Also, to the extent possible, the examiner should indicate which symptoms are due to the Veteran's allergic conjunctivitis and which are due to other eye conditions. 

A complete rationale should be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA audiological examination to assess the current level of severity of his hearing loss disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  All indicated tests should be performed, and all clinical findings reported in detail.

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include, at minimum, a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. 

A complete rationale should be given for all opinions and conclusions expressed.

7.  Obtain an addendum medical opinion from the examiner that performed the March 2016 esophageal conditions VA examination (or, if unavailable, from another medical professional with appropriate expertise) to determine the etiology of any diagnosed acid reflux or gastroesophageal reflux disease disorders.  A new VA examination should be performed and a new opinion obtained, in lieu of an addendum opinion, if  the examiner determines that an examination is necessary.  In either event, the Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed GERD was incurred during, caused or aggravated beyond its natural progression by, or otherwise etiologically related to, the Veteran's active duty service. 

A complete rationale should be given for all opinions and conclusions expressed.

8.  Then, after ensuring that each requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


